Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 1 of 25 PageID #: 175

                                EXHIBIT A
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 2 of 25 PageID #: 176
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 3 of 25 PageID #: 177
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 4 of 25 PageID #: 178
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 5 of 25 PageID #: 179
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 6 of 25 PageID #: 180
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 7 of 25 PageID #: 181
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 8 of 25 PageID #: 182
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 9 of 25 PageID #: 183
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 10 of 25 PageID #: 184
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 11 of 25 PageID #: 185
Case 2:18-cv-02188-PKH Document 22-1    Filed 06/14/19 Page 12 of 25 PageID #: 186



                          Photographs of drug products
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 13 of 25 PageID #: 187
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 14 of 25 PageID #: 188
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 15 of 25 PageID #: 189
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 16 of 25 PageID #: 190
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 17 of 25 PageID #: 191
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 18 of 25 PageID #: 192
Case 2:18-cv-02188-PKH Document 22-1    Filed 06/14/19 Page 19 of 25 PageID #: 193



                     Photographs of Cosmetic Products
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 20 of 25 PageID #: 194
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 21 of 25 PageID #: 195
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 22 of 25 PageID #: 196
Case 2:18-cv-02188-PKH Document 22-1     Filed 06/14/19 Page 23 of 25 PageID #: 197



                      Photographs of Device Products
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 24 of 25 PageID #: 198
Case 2:18-cv-02188-PKH Document 22-1   Filed 06/14/19 Page 25 of 25 PageID #: 199
